Order unanimously affirmed insofar as it directs the judgment debtor to pay $50 per week on account of the judgment of $16,000, pursuant to the provisions of section 793 of the Civil Practice Act. It is modified, however, to the extent of appointing a receiver who is to receive the payments so ordered and who is to pay out the sums thus collected to the person entitled thereto upon court order after due notice to all interested parties. By this procedure, the rights of all claimants will be adequately protected. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Breitel and Bergan, JJ.